Exhibit FOR IMMEDIATE RELEASE: October 20, 2009 CONTACT: Doug Hemer Aetrium Incorporated (651) 773-4274 NASDAQ: ATRM JOHN POLLOCK APPOINTED PRESIDENT OF AETRIUM INCORPORATED St. Paul, Minn. (10/20/09)—Aetrium Incorporated (Nasdaq:ATRM) today announced the promotion of John Pollock to the position of President. Mr. Pollock has been with Aetrium for 14 years and has successfully served in a variety of positions for Aetrium, the most recent being the position of General Manager of Aetrium’s North Saint Paul facility. Mr. Pollock has a lengthy and successful career in the electronics industry and prior to Aetrium he served in a variety of positions with the B.F. Goodrich Company’s sensor operation in Burnsville, Minnesota. Mr. Pollock received his bachelor of electrical engineering degree from Ohio University in 1982 and his MBA from Ohio University in In his new position, Mr.Pollock will continue to report to Joseph Levesque the Chairman and Chief Executive Officer of Aetrium. Douglas Hemer, the Chief Administrative Officer of Aetrium, and Paul Askegaard, the Treasurer of Aetrium, will continue to report through their current channels to Mr.
